 

 

 

Exhibit 10.3

 

NATIONAL BEEF PACKING COMPANY, LLC

 

UNIT REDEMPTION AGREEMENT

 

(John Miller and Affiliates; Scott Smith Affiliate)

 

 

            This Unit Redemption Agreement (this “Agreement”) is made and
entered into as of April 13, 2009 (the “Effective Date”), by and between
NATIONAL BEEF PACKING COMPANY, LLC, a Delaware limited liability company (the
“Company”), and each of the unit holders identified on Exhibit A hereto (each a
“Member” and, collectively, the “Members”).

 

            WHEREAS, the Members and the Company have entered into the Liquidity
Option Appraisal, Sale Process Stay Agreement dated February 2, 2009 as amended
by the First Amendment dated as of March 17, 2009 and the Second Amendment dated
as of March 31, 2009 (collectively as amended the “Stay”), pursuant to which the
parties have agreed to temporarily stay the Appraisal and Unit Sale Process (as
defined in the Stay) so that the parties could negotiate, execute and close on
this Agreement.

 

            WHEREAS, the Company has agreed to redeem from the Members, and the
Members each agree to sell to the Company, all of their Units in the Company,
which Units are of the class and in the quantity as set forth opposite each
Member’s name on Exhibit A (the “Units”), on the terms and conditions set forth
in this Agreement (the “Redemption”).

 

            WHEREAS, the Company has concurrently agreed to redeem 25% of the
Units in the Company held by Timothy M. Klein, TKK Investments, LLC, and TMKCo,
LLC (the “Klein Units”).

 

            NOW, THEREFORE, the parties, intending to be legally bound hereby,
agree as follows:

 

            1.         Redemption of Units.  The Company hereby agrees to redeem
and accept from each Member, and each Member hereby agrees to sell, assign and
transfer to the Company, all right, title and interest in and to the Units and
the Stay shall be extended and continued until the Closing Date as defined
below, subject to the Company obtaining adequate financing to pay the Members
for the Units and to pay for the Klein Units.  Upon redemption of the Units,
which are all of the Units held by Member in the Company, Member will no longer
be a Member of the Company.

 

            2.         Redemption Price.  As full consideration for the
Redemption of the Units, the Company shall pay to each Member the amount set
forth opposite the Member’s name on Exhibit B (the “Redemption Price”), in
accordance the schedule set forth on Exhibit B.

 

            3.         Closing.  The closing of the Redemption will take place
on or before April 30, 2009 (the “Closing Date”); provided, however, if the
closing does not take place by the Closing Date, then the parties agree that
this Agreement and the Stay shall terminate and the Members shall be entitled to
resume the Appraisal and Unit Sale Process.

 

            4.         Representations and Warranties of the Members.  Each
Member hereby represents and warrants to the Company as of the Effective Date
and the Closing Date that:

 

(a)  The Member’s Units are owned both of record and beneficially by the Member,
free and clear of any lien, claim, security interest or encumbrance whatsoever.

 

 

 

1

 

--------------------------------------------------------------------------------

 


 

 

 

 

(b)  The Member has the full power and legal right and authority to execute,
deliver and perform this Agreement.

 

(c)  This Agreement constitutes a valid and legally binding obligation of the
Member, enforceable in accordance with its terms.

 

(d)  The Redemption will vest in the Company good, marketable, legal and
equitable title in and to the Units.

 

(e)  After the Redemption the Member will own no other Units in the Company,
however, the Member will have the continuing right to receive the allocation of
profits and losses and corresponding distributions, related to the Units
calculated through the fiscal quarter and prorated on a daily basis through the
Closing Date, which shall include the distributions for tax purposes.

 

            These representations and warranties of each Member will survive the
Redemption.

 

5.         Waiver and Release. Upon payment in full of the Member’s Redemption
Price to the Member as provided in Exhibit B, the Member hereby waives and
forever releases any and all rights the Member may have under the Company’s
Limited Liability Agreement (“LLC Agreement”) to obtain an appraisal or other
valuation of the Units (the Units are those subject to Redemption under Exhibit
A), including the appraisal and sale rights pursuant to Sections 12.5.1 through
12.5.9 of the LLC Agreement.

 

            6.         Severability.  To the extent that any provision of this
Agreement is determined to be invalid or unenforceable, the invalid or
unenforceable portion of the provision will be deleted from this Agreement, and
the validity and enforceability of the remainder of the provision and of this
Agreement will be unaffected.

 

            7.         Headings and Captions.  The headings and captions in the
sections, paragraphs and clauses of this Agreement are inserted for convenience
of reference only and do not constitute a part of this Agreement.

 

8.         Benefit and Burden; No Assignment.  This Agreement shall inure to the
benefit of, and shall be binding upon, the parties and their successors’
interest and shall not be assigned to any other person or entity.

 

            9.         Miscellaneous.  No change, modification or waiver of any
provision of this Agreement shall be valid unless the same is in writing and
signed by the parties.  This Agreement sets forth all agreements and
representations of the parties with respect to the subject matter of this
Agreement, and any and all prior agreements with respect to such subject matter
are hereby revoked in favor of this Agreement.  This Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware,
without regard to choice of law provisions.

 

10.        Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original and all of which
will constitute one and the same document.

 

[Signature Page Follows]

 

 *   *   *   *   *

 

 

 

2

 

--------------------------------------------------------------------------------

 


 

 

 

 

            IN WITNESS WHEREOF, the parties have executed this Unit Redemption
Agreement as of the date first above written.

 

NATIONAL BEEF PACKING COMPANY, LLC

 

By:   /s/ Steven D. Hunt                                          

Print Name:   Steven D. Hunt                                 

Title:    Chairman                                                    

     

 

THE MEMBERS:

 

 

  /s/ John R. Miller                                                  

John R. Miller

 

 

FRENCH BASIN LAND & CATTLE CO., LLC

 

By:    /s/ John R. Miller                                           

Print Name:    John R. Miller                                   

Title:                                                                      

 

 

S-B ENTERPRISES V, LLC

 

Signature:   /s/ Scott H. Smith                                  

Print Name:    Scott H. Smith                                  

Title:    Manager                                                     

 

 

--------------------------------------------------------------------------------

 

 

Agreed To By:

 

U.S. Premium Beef, LLC

 

  /s/ Steven D. Hunt                                         

By Steven D. Hunt

Its CEO

 

 

NBPCO HOLDINGS, LLC

 

  /s/ Eldon Roth                                                

By   Eldon Roth                                               

Its   President                                                  

 

 

Timothy M. Klein

 

  /s/ Timothy M. Klein                                      

Timothy M. Klein

 

TKK Investments, LLC

 

  /s/ Timothy M. Klein                                        

By   Timothy M. Klein                                       

Its                                                                     

 

 

TMKCo, LLC

 

  /s/ Timothy M. Klein                                        

By   Timothy M. Klein                                       

Its                                                                     

 

 

 

 3

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

Exhibit A

 

Members; Units Subject to Redemption

 

 

Member

Units Subject to Redemption

 

Class A

Class B-1

Class B-2

Class C

John R. Miller

     6,057,143

 

     609,524

609,524

French Basin Land & Cattle Co., LLC

 

2,247,619

 

 

S-B Enterprises V, LLC

     1,514,286

714,286

    

 

 

 

 

 

A-1

 

--------------------------------------------------------------------------------

 


 

 

 

 

 

Exhibit B

 

Redemption Price

 

Member

Redemption Price

John R. Miller

$24,233,999.83

French Basin Land & Cattle Co., LLC

$67,027,137.20

S-B Enterprises V, LLC

$22,815,291.96

 

 

 

 

 

 

 

 

B-1